Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5, 7-10, 12-14, 16, 18-20, 22-23, 25-27 are pending.

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14, 16, 18-20, 22-23, 25-27 (renumbered claims 1-20, respectively) are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art teaches of transmitting control signals using a first one of one or more communication resources via a first communication channel indicating which resources can be used for transmitting data via a second communication channel (See Mu), wherein the one or more communication resources comprises a CORESET and wherein the DCI is contained within the CORESET (See Gao). In addition, prior art teaches of the first control signal comprising first and second bits indicating communication resources that can be used for transmitting data via the second communication channel (See Kashima) as well as overlapping CORESETs (See Liao) and CORESETs overlapping with portions of a communication channel (See Taherzadeh). 

However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the first control signal indicates which of the one or more communication resources can be used for transmitting data via a second communication channel; and responsive to the first control signal indicating that the at least first one of the one or more communication resources can also be used for transmitting data via the second communication channel, transmitting the data using at least part of the at least first one of the one or more communication resources via the second communication channel, wherein the one or more communication resources each comprises a control resource set (CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI, and wherein the DCI is contained within the CORESET, wherein the first control signal comprises: a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel, wherein the first one of the one or more communication resources includes at least a portion of a first CORESET that overlaps the second communication channel in the time and frequency domains; and a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel, wherein the second one of the one or more communication resources includes at least a portion of a second CORESET that overlaps the second communication channel in the time and frequency domains”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al. (US# 2018/0368116), Taherzadeh Boroujeni et al. (US# 2020/0021419).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477